Monday 15th
The Court being Opened According to Adjournm4 The Libel read, The Attornies for the Def43 that the PI4 was not Collr And the Attry for the PI4 insisted that was such — and after several Pleas by "the Attornies on both sides the Court is adjourned Until to Morrow 10 aClock A. M
And the Defend48 come into court, and for Plea and say that the Matters and Things herein contained, are not cognizable within this Court, but the same are Triable in the Kings Courts only and of this pray Judgement
J. Honyman att. pro Di4s
The Defendants farther say that the said Joseph Wanton who hath now informed, is not an officer of the Customs, he not being Qualified therefor, *225not having taken the Proper Oaths required by Law, and therefore the sd Information ought to be Quashed and of this etc.
J. Honyman Att pro Dts
Which Pleas if overuld the Defendants for each of themselves to Issue say they are not Guilty in Manner and Form as the Informer hath against them declared and of this etc.
J. Honyman Att pro D£ts